Citation Nr: 0115889	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  98-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right ankle.

2.  Entitlement to service connection for traumatic arthritis 
of the cervical spine.

3.  Entitlement to service connection for traumatic arthritis 
of the thoracic spine.

4.  Entitlement to service connection for traumatic arthritis 
of the lumbosacral spine.

5.  Entitlement to an increased evaluation for residuals of a 
right knee injury with total knee replacement, currently 
rated as 50 percent disabling.

6.  Entitlement to an initial evaluation in excess of 10 
percent for myositis ossificans of the right hip.

7.  Entitlement to an initial evaluation in excess of 10 
percent for arthralgia of the right ankle.

8.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 10 percent disabling.

9.  Entitlement to an initial compensable rating for 
arthralgia of the lumbosacral spine.

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).

11.  Entitlement to financial assistance in the purchase of 
an automobile or other conveyance and necessary adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from February 1970 to February 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from decisions of the Buffalo, New York, VA RO.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 
5103A, and 5126, and to be codified as amended at 5102, 5103, 
5106 and 5107) was signed into law.  This legislation is 
applicable to the veteran's claim.  In essence, the VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's duty to assist a veteran in the development of a claim.  
It also includes new notification provisions.  Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

First, relevant to the veteran's service connection claims, 
the Board notes that the RO denied entitlement to service 
connection for traumatic arthritis of the right ankle, 
cervical spine, thoracic spine, and lumbosacral spine as not 
well grounded.  The veteran claims such stem from in-service 
injuries.  The current record contains no medical opinion 
pertinent to the existence and etiology of the veteran's 
claimed traumatic arthritis; thus, remand to obtain such 
opinions is necessary prior to Board adjudication on the 
merits.  See VCAA, Pub. L. No. 106-475, § 3(s), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

The Board next notes that by decision dated in August 1999 
the RO established service connection for arthralgia of the 
right ankle and assigned an initial 10 percent evaluation 
effective from March 1997; and, established service 
connection for arthralgia of the lumbosacral spine and 
assigned a zero percent evaluation effective from March 1997.  
In September 1999 the RO received the veteran's notice of 
disagreement with those initial rating assignments.  In 
October 1999 the RO issued a statement of the case pertinent 
to the evaluation of arthralgia of the right ankle and 
lumbosacral spine.  The RO included recitation of relevant 
diagnostic criteria.  The veteran continued those appeals via 
statements received in February and March 2000.  

The veteran is also pursuing claims of entitlement to higher 
evaluations based on myositis ossificans of the right hip, 
disability of the right knee and diabetes mellitus.  Finally, 
she is pursuing claims of entitlement to TDIU benefits and 
financial assistance in the purchase of an automobile or 
other conveyance and/or necessary adaptive equipment.  She 
claims her service-connected disability/ies result in loss of 
use or ankylosis of her knees/hips and also that her service-
connected disabilities render her unemployable.

The Board notes that the veteran was last examined by VA in 
November 1997 and has alleged an increase in her disabilities 
since that time.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994) (Two years old was too remote); cf. Glover v. West, 
185 F.3d 1328 (Fed. Cir. 1999) (No examination required in 
absence of evidence showing some increase in disability).  
The November 1997 VA examination does not address the matter 
of functional loss due to pain on use or flare-ups of the 
veteran's service-connected disabilities of various joints.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The record also lacks medical 
evidence addressing the veteran's contentions that her 
service-connected disabilities result in ankylosis or loss of 
use so as to qualify her for assistance in obtaining an 
adapted automobile or relevant equipment.  Nor does the 
record contain a medical opinion as to the impact of the 
veteran's service-connected disabilities on her 
employability.  The Court has held that in the case of a 
claim for total rating based on individual unemployability, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the veteran's 
service-connected disability has on his ability to work.  
38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).  
Thus, additional examination is indicated.  

Here the Board additionally notes that in a statement 
received in September 1998, the veteran claimed entitlement 
to additional disabilities, to include based on impaired 
vision, entitlement to special monthly compensation based on 
loss of use of her right leg and foot, and entitlement to an 
extraschedular evaluation for her right lower extremity.  It 
does not appear the RO adjudicated the matters of entitlement 
to special monthly compensation or service connection for 
vision impairment.  Such matters must be adjudicated.  She 
also raised the matter of entitlement to service connection 
for a psychiatric disorder, previously denied, and 
entitlement to service connection for sciatica.  Such service 
connection matters are inextricably intertwined with the TDIU 
matter in appellate status.  See Myers v. Derwinski, 1 Vet. 
App. 127 (1991); Harris v. Derwinski, 1 Vet. App. 181, 183 
(1991).

The record also reflects that the veteran has undergone 
additional right knee surgery, records of which are 
associated with the claims file.  Such evidence has not been 
considered in the evaluation of the veteran's claim for TDIU 
benefits.  Due process requires that the RO consider all 
records and provide the veteran with a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2000).  

In light of the existing medical records and allegations of 
the veteran and her representative, VA has the duty to assist 
her in the development of her claims by obtaining ongoing 
treatment reports of her treatment for the issues being 
considered in this appeal.  She should also undergo a 
thorough and contemporaneous VA compensation examination that 
takes into account her prior medical evaluations and 
treatment.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
Also, remand is ordered so as to ensure compliance with the 
assistance and notification provisions of the VCAA.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation for the 
disabilities discussed above.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  In 
any case, the RO should ensure all 
pertinent VA treatment or hospitalization 
records are associated with the claims 
file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to provide copies of 
such records. 

3.  The veteran should be scheduled for a 
VA compensation examinations by the 
appropriate physicians to determine the 
extent, etiology and/or severity of 
claimed disabilities.  The claims folder 
and a copy of this remand must be made 
available to the physician(s) and 
reviewed prior to the examination.  All 
indicated tests and studies should be 
conducted.

The examiner(s) should identify the 
nature of existing visual disability and 
psychiatric disability, providing an 
opinion as to whether such are as likely 
as not related to service, or, to 
service-connected disability.  The 
examiner(s) should identify the nature 
and severity of manifestations associated 
with such disabilities.

The examiner(s) should confirm or refute 
whether the veteran has arthritis of the 
right ankle, cervical spine, thoracic 
spine and/or lumbosacral spine, and 
whether she had sciatica of the lumbar 
spine.  If such disabilities are 
identified the examiner(s) should provide 
an opinion as to whether each is as 
likely not related to service, or, to 
service-connected disability.  The 
examiner(s) should identify the nature 
and severity of manifestations associated 
with such disabilities.

The examiner(s) should identify the 
nature and severity of manifestations 
associated with diabetes mellitus, 
stating whether such requires the use of 
insulin, a restricted diet, and/or oral 
hypoglycemic agents for control, and 
identifying whether there are episodes of 
ketoacidosis or hypoglycemic reactions, 
or any health complications from diabetes 
mellitus.  The examiner(s) should comment 
on the restrictions, if any, on daily 
activities and/or the veteran's 
employability due to diabetes mellitus.

The examiner(s) should identify the 
nature and severity of manifestations of 
a total right knee replacement, myositis 
ossificans of the right hip, arthralgia 
of the right ankle and arthralgia of the 
lumbosacral spine.  The examiner(s) 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness attributable to such, to include 
whether resulting pain or weakness 
significantly limits the veteran's 
functional ability during flare-ups or 
when the affected joints are used 
repeatedly over a period of time.  The 
examiner(s) should also be asked to 
determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional motion lost due to 
any weakened movement, excess 
fatigability or incoordination.

The examiner(s) should specifically 
identify whether the veteran has 
ankylosis of her knees or hips due to her 
service-connected disabilities, and/or 
whether she has lost the use of either 
lower extremity such that she would be 
equally well-served with amputation at 
the joint and use of a prosthetic device.  
The examiner(s) should include comment on 
the impact of the veteran's lower 
extremity disabilities on her balance and 
propulsion.

The examiner(s) should also offer an 
opinion on what effect the veteran's 
service-connected disabilities have on 
her ability to work. 

The rationale for all opinions expressed 
should be provided.

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

6.  The RO should adjudicate the matters 
of entitlement to service connection for 
psychiatric disability, sciatica and 
visual impairment, consistent with the 
procedural history of this case and 
governing laws and regulations.  The RO 
should also adjudicate the matter of 
entitlement to special monthly 
compensation.  Then, the RO should re-
adjudicate the issues of entitlement to 
service connection for traumatic 
arthritis of the right ankle, cervical 
spine, thoracic spine and lumbosacral 
spine; the issues of entitlement to 
higher ratings for residuals of a right 
knee injury with total knee replacement, 
myositis ossificans of the right hip, 
arthralgia of the right ankle, and 
arthralgia of the lumbosacral spine, with 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2000); and, the issues of entitlement to 
a higher rating for diabetes mellitus, 
entitlement to TDIU benefits, and 
entitlement to financial assistance in 
the purchase of an automobile or other 
conveyance and necessary adaptive 
equipment.

If a decision adverse to the veteran 
results, she and her representative 
should be furnished a supplemental 
statement of the case, which contains 
reference to all potentially relevant 
laws and regulations, recitation of the 
evidence considered, and the reasons and 
bases for the denial.  They should be 
given an appropriate opportunity to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

